Wade, C. J.
This is a motion to strike out portions of a transcript on appeal from a judgment of non-suit. There is no statement on appeal, no evidence contained in the record, and no specification of the particular errors upon which the appellant intends to rely. The judgment roll consists of the summons, pleadings, verdict of the *597jury, all bills of exception filed in the action, copies of orders sustaining or overruling demurrers and a copy of the judgment. Code, sec. 291.
On appeal from a final judgment, the appellant shall furnish the court with a transcript of the notice of appeal, undertaking on appeal, the pleadings which form the issues tried in the case, the judgment, and such other parts of the judgment roll as are necessary to explain the points relied on, and the statement, if there be one, certified to be correct. Code, sec. 125.
The motion for non-suit was granted and an exception noted, but no bill of exceptions was filed, and, if there had been, it would have presented no question to be tried unless it contained a statement of the testimony. Merely noting an exception, without filing a bill of exceptions, does not become a part of the judgment roll, except as to those matters which by the law are deemed excepted to.
Such an exception does not present a question that can be tried by this court. The only intimation of an exception save on the demurrer to the complaint is the one contained in that part of the record which is improperly before us, and which forms no part of the judgment roll.
The motion to strike out is granted.

Motion granted.